Citation Nr: 0926678	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-21 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to separate 10 percent ratings for tinnitus 
in each ear.

2.  Entitlement to a disability rating in excess of 10 
percent for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1979 and from April 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas

The issue of entitlement to a disability rating in excess of 
10 percent for service-connected hearing loss of the left ear 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a rating 
of 10 percent, the maximum rating available under 38 C.F.R. § 
4.87, Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, to 
include separate 10 percent ratings for each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty form January 1976 to 
January 1979 and from April 1980 to December 1983.  He was 
granted service connection for hearing loss in the left ear 
by way of a rating decision dated in March 1984.  He was 
awarded a 10 percent disability rating at that time.  He was 
also granted service connection for tinnitus and awarded a 10 
percent disability rating for that disability.

The Veteran submitted his current claim in April 2004.  He 
was seeking an increased rating for his service-connected 
disabilities.  He did not provide any specific information, 
he only said that his disabilities were more severe.  

The RO denied the Veteran's claim for an increased rating for 
his service-connected tinnitus in August 2004.  The basis for 
the denial was because under Diagnostic Code 6260 there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear and a 10 percent rating is the 
maximum schedular rating for a tinnitus disability.  
38 C.F.R. § 4.87 (2008).  The Veteran appealed that decision 
to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran is also seeking an increased rating for his 
service-connected hearing loss in the left ear disability.  
The Veteran was originally afforded a VA examination to 
assess his disability in June 2004.  The results of 
audiometric testing were incomplete and the examiner declared 
that the results of the examination were inadequate for 
rating purposes.  The Veteran's claim for an increased rating 
was denied in August 2004.

The Veteran was given a second examination in March 2005.  
These results were found to be acceptable.  The Veteran's 
claim for an increased rating remained denied.

It has been over 4 years since the Veteran's left ear hearing 
loss disability was last evaluated.  Moreover, the March 2005 
examination did not provide an assessment of the Veteran's 
hearing impairment disability on his occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2008); 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran 
must be afforded a new audiology examination to assess the 
current level of his left ear hearing loss disability and to 
provide information on his occupational functioning and daily 
activities.

Finally, the Court set forth specific Veterans Claims 
Assistance Act of 2000 notification requirements for 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The Veteran has been provided a VCAA 
notice letter in May 2004.  However, this was prior to the 
decision and he has not been afforded the notice addressed by 
the Court in Vazquez.  Specifically, he has not been advised 
to provide evidence of the effect that the worsening of his 
disability has on his employment and daily life.  Also, he 
has not been provided notice that includes the applicable 
diagnostic codes used to evaluate his claim.  Appropriate 
notice must be provided on remand.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since May 10, 2001.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) are fully 
complied with and satisfied for the issue 
on appeal.  See also 38 C.F.R. § 3.159 
(2008).  The notice required by Vazquez, 
as discussed, should be included.  

2.  Associate with the claims folder any 
VA medical records pertaining to the 
Veteran that are dated from May 10, 2001.    

3.  The Veteran should be afforded a VA 
audiology examination to assess his 
current level of hearing loss disability 
in the left ear.  The examiner must 
address the effect of the disability on 
his occupational functioning and daily 
activities.  

4.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
Veteran, and his representative, must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


